Citation Nr: 1419544	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-37 442	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to September 27, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for a left foot plantar wart.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to September 27, 2011.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION


The Veteran served on active duty with the United States Marine Corps from September 1964 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Togus, Maine, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 50 percent for PTSD, and in excess of 10 percent for a left foot plantar wart.  Jurisdiction over the Veteran was then returned to the New York RO, based on his residency.

During the pendency of the appeal, in an August 2010 Decision Review Officer (DRO) decision, an increased 70 percent evaluation for PTSD was granted, effective May 15, 2008.  As the Veteran did not express satisfaction with this decision, and the maximum possible benefit was not awarded, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the RO then granted an increased 100 percent Schedular evaluation for PTSD, effective from September 27, 2011.  While this is the maximum possible benefit, it did not cover the entirety of the appeal period, and so the issue of increased rating prior to September 27, 2011, continued on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Furthermore, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the RO attempted to bifurcate the TDIU issue from the increased rating claims, particularly as regards PTSD, the Board finds that the allegations made regarding the period prior to September 27, 2011, reflect an inextricable entanglement of the claims.  Accordingly, a claim for TDU prior to September 27, 2011, is considered to be on appeal.  Consistent with the Veteran's allegations and argument, no TDIU claim since September 27, 2011, is inferred, as the condition alleged to cause unemployability is rated 100 percent disabling.  38 C.F.R. § 4.14; Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

On March 28, 2014, the Board was notified by the Social Security Administration that the Veteran died in November 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


